

96 HR 4560 IH: Taiwan Partnership Act
U.S. House of Representatives
2021-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4560IN THE HOUSE OF REPRESENTATIVESJuly 20, 2021Mr. Gallagher (for himself, Mr. Kim of New Jersey, Mrs. McClain, and Mrs. Murphy of Florida) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require an annual report on cooperation between the National Guard and Taiwan, and for other purposes.1.Short titleThis Act may be cited as the Taiwan Partnership Act.2.Sense of CongressIt is the sense of Congress that the United States should—(1)continue to support the development of capable, ready, and modern defense forces necessary for Taiwan to maintain a sufficient self-defense capability by increasing exchanges between senior defense officials and general officers of the United States and Taiwan at the strategic, policy, and functional levels, consistent with the Taiwan Travel Act (Public Law 115–135; 132 Stat. 341), especially for the purposes of—(A)improving the interoperability of the military forces of the United States and Taiwan;(B)improving the reserve force of Taiwan;(C)expanding cooperation in humanitarian assistance and disaster relief; and(D)expanding military to military medical cooperation;(2)expand and strengthen Taiwan’s capability to conduct security activities, including traditional activities of the combatant commands, cooperation with the National Guard, and through multilateral activities; and(3)using appropriate authorities and consistent with the Taiwan Relations Act (Public Law 96–8; 22 U.S.C. 3301 et seq.), seek to develop a partnership between the National Guard and Taiwan as a means of maintaining a sufficient self-defense capability.3.Annual report on cooperation between the National Guard and Taiwan(a)In generalNot later than February 15, 2022, and annually thereafter, the Secretary of Defense shall submit to the congressional defense committees (as defined in section 101 of title 10, United States Code) a report on the feasibility and advisability of enhanced cooperation between the National Guard and Taiwan.(b)ElementsEach report required by subsection (a) shall include the following:(1)A description of the cooperation between the National Guard and Taiwan during the preceding calendar year, including mutual visits, exercises, training, and equipment opportunities.(2)An evaluation of the feasibility of enhancing cooperation between the National Guard and Taiwan on a range of activities, including—(A)disaster and emergency response;(B)cyber defense and communications security;(C)military medical cooperation;(D)cultural exchange and education of members of the National Guard in Mandarin Chinese; and(E)programs for National Guard advisors to assist in training the reserve components of the military forces of Taiwan.(3)Recommendations to enhance such cooperation and improve interoperability, including through familiarization visits, cooperative training and exercises, and co-deployments.(4)Any other matter the Secretary of Defense determines appropriate.